PER CURIAM.
The appellant was convicted of rape without recommendation of mercy in the Circuit Court, in and for Pinellas County, Florida, and sentenced to death. Subsequently, under authority of Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972), the Supreme Court of Florida in In re Baker, 267 So.2d 331 (Fla.1972), reduced appellant’s sentence from death to life imprisonment and allowed appellant the right to file a motion with the trial court for further consideration or mitigation of the sentence.
Appellant’s conviction for rape arose from a series of alleged criminal transactions which also resulted in convictions of armed robbery and aggravated assault with intent to commit murder, but these convictions are not before this Court. We have carefully considered the record and briefs, and have listened carefully to oral argument in the cause, and find no reversible error. Accordingly, the conviction, as previously modified by reduction of sentence, is affirmed.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.